DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Double Patenting
The Examiner maintains the double patenting rejections, seen below.  The Applicant filed three terminal disclaimers, dated Dec. 27, 2021.  But these terminal disclaimers do not overcome the rejections, because the terminal disclaimers have been disapproved.  Please see the Terminal Disclaimer review decision dated Dec. 30, 2021 for more information.
Claim Objections
The amendments to claim 10 are sufficient to overcome the previous objection
35 U.S.C. 112(b) Rejections 
The claims amendments are sufficient to overcome the previous 35 U.S.C. 112(b) rejections.







Claim Interpretations - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 4, 5, 9, 10 and 16 recite limitations that fail to invoke 35 U.S.C. 112(f).
Claim 14 recites a limitation that invokes 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 1 recites:
1. A method for providing a portable oil production alignment modular system, comprising…
providing a first alignment beam receiving member coupled to at least one of the beams of the first skid module or at least one of the beams of the second skid module, wherein the first alignment fork member and the first alignment beam receiving member comprise a module connection assembly
providing a first separator for separating a hydrocarbon mixture into separate fluid components mounted on at least one of the first or second skid modules…Emphasis added.

The “first alignment beam receiving member” does not invoke 35 U.S.C. 112(f).  Rather, the “beam receiving member,” when read in light of the disclosure, is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
Additionally, “a module connection assembly” does not invoke 35 U.S.C. 112(f).  Rather, a “connection assembly” is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
Additionally, the “first separator for separating a hydrocarbon mixture into separate fluid components” does not invoke 35 U.S.C. 112(f).  Rather, a “separator” is understood in the art as a device that takes its name from the function that it performs, similar to a “filter” or “screwdriver”. See MPEP 2181(I)(A).  Note that this interpretation applies to the “second separator” of claim 9.


Claim 4 recites:
4. The method for providing a portable oil production alignment module system of claim 1, further comprising: 
providing a first conduit containing a first set of conductors capable of carrying electrical signals on the first skid module; 
providing a second conduit containing a second set of conductors capable of carrying electrical signals on the second skid module, wherein the first set of conductors is removably connectable to the second set of conductors via an interconnection of the first and second conduits.  Emphasis added.

The limitations “a first set of conductors capable of carrying electrical signals on the first skid module” and “a second set of conductors capable of carrying electrical signals on the second skid module” do not invoke 35 U.S.C. 112(f).  Rather, a “conductor” is a structural term that takes its name from the function that it performs, similar to a “filter” or “screwdriver.”  See MPEP 2181(I)(A).  
Claim 5 recites:
5. The method for providing a portable oil production alignment module system of claim 4, further comprising: 
providing a first electrical terminator that is removably connectable to the first set of conductors; and
providing a second electrical terminator that is removably connectable to the second set of conductors, wherein the first electrical terminator is removably connectable to the second electrical terminator.  Emphasis added.

The limitations “a first electrical terminator that is removably connectable to the first set of conductors” and “a second electrical terminator that is removably connectable to the second set of conductors” do not invoke 35 U.S.C. 112(f).  Rather, a “terminator” See MPEP 2181(I)(A).
Claim 10 recites:
10. The method for providing a portable oil production alignment module system of claim 1, further providing replaceable skid modules comprising pipe racks, one or more vapor recovery tower, one or more flare knockout drum, one or more flare stack, one or more fuel gas scrubber, one or more multi well separator, one or more test separator, line heater, one or more heater treater, one or more gas dehydration unit, one or more gas powered unit, one or more combustors, one or more slug catcher, one or more bulk separator, one or more sand separator, one or more methanol injector, one or more pig launcher, one or more pig receiver, safety equipment, electrical equipment, a SCADA system, or a combination thereof on one or more module.  

The highlighted limitations in this claim do not invoke 35 U.S.C. 112(f) because they are not written in means-plus-function format.  Additionally, the terms “fuel gas scrubber,” “multi well separator,” “test separator,” “line heater,” “heater treater,” “dehydration unit,” “gas powered unit,” “combustors,” “slug catcher,” “bulk separator,” “sand separator,” “methanol injector,” “pig launcher,” “pig receiver,” “safety equipment,” “electrical equipment,” and “SCADA system” are sufficiently structural to avoid invoking 35 U.S.C. 112(f).  See MPEP 2181(I)(A).





Claim 14 recites:
14. The method for providing a portable oil production alignment module system of claim 12, further comprising providing a level device capable of measuring a level of solid particles in the first separator.  Emphasis added.

The limitation “a level device capable of measuring a level of solid particles in the first separator” invokes 35 U.S.C. 112(f) because it uses the generic placeholder “device” coupled with functional language “capable of measuring a level of solid particles in the first separator” without reciting sufficient structure for performing the function.  See MPEP 2181.  The generic placeholder is not preceded by structural language, because “level” describes the function of the device rather than its structure.  Additionally, a “level device” is not understood in the art as the name of a structure that takes its name from the function it performs (such as a “filter” or “screwdriver”).
The disclosure has been reviewed to determine the structure that corresponds to the “level device.”  See MPEP 2181(II).  This structure is an ultrasonic/sonar level device, a radar level device, an ulstrasonic level device, a capacitance level device, and equivalents thereof. Spec. dated Apr. 27, 2020 (“Spec.”) [0073].
Note that in claim 15, the “level device” does not invoke 35 U.S.C. 112(f) because the claim provides the structure of the level device.
Claim 16 recites:
16.  The method for providing a portable oil production alignment module system of claim 1, further comprising: 
providing a first pneumatic manifold having a first pneumatic manifold connection assembly on the first skid module; 
providing a second pneumatic manifold having a second pneumatic manifold connection assembly on the second skid module, wherein the first 

The limitations “a first pneumatic manifold connection assembly” and “a second pneumatic manifold connection assembly” do not invoke 35 U.S.C. 112(f).  Rather, a “connection assembly” is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3–12 and 14–20 of copending Application No. 16/900,868 (the “reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3–12 and 14–19 of the reference application substantially correspond to claims 1–16 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1–16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4–16, 23 and 29–32 of copending 15/951,167 (the “reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the reference application substantially correspond to claims of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note that instant application is a divisional of Application No. 15/951,167.  In general a patent application may not be used as a reference against a divisional application in a non-statutory double patenting application, if the divisional application is filed as a result of a restriction requirement for that patent application.  See MPEP 804.01.  This prohibition does not apply, however, when the claims for the application under examination and the claims of the other application are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made.  Id. (criteria (B)).  
Here, the claims that were restricted from Application No. 15/951,167 were materially different from the claims in instant application.  More specifically, withdrawn claim 24 from Application No. 15/951,167 is very similar to claim 1 of instant application.  However, claim 1 of instant application requires that the first and second mating flanges are “configured to be simultaneously aligned and directly connected one to the other.”  However, this feature is absent from withdrawn claim 24 (or its dependents) from Application No. 15/951,167.  Therefore, claim 1 of instant application is materially different from the restricted claims in Application No. 15/951,167.  As such, a non-statutory double patenting rejection is appropriate.  
Claims 1–16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17–20 of copending Application No. 16/900,869 (the “reference application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of the reference application substantially correspond to claims of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 1–16 are allowable assuming the 35 U.S.C. 112(b) and doubling patenting issues are resolved.
Claim 1 is allowable over Cobb, US 4,779,677 (“Cobb”).
Claim 1 
The disclosure teaches that the 1/8’’ gaskets are installed between flange pairs.  Spec. dated Apr. 27, 2020 (“Spec.”) [0064].  Therefore, the limitation requiring that the first and second flanges are “directly connected to one another” means that the flanges are connected to one another with only some minor intervening object, such as a gasket, separating the two flanges.
Cobb discloses a method for providing a transportable fluid processing system 30 (corresponding to the “portable oil production alignment modular system”).  Cobb Fig. 1, col. 10, ll. 7–68.  The method comprises providing a first skid section 38 (the “first skid module”) and a third skid section 42 (the “second skid module”).  Id.  The first skid section 38 comprises a female connector 168 (the “first alignment fork member”), and the third skid section 42 comprises a male connector 152 (the “first alignment beam receiving member”).  Id. at Figs. 7, 10, col. 6, ll. 30–44.  The first skid module 38 comprises an inlet pipe 234 with a flange that connects to pipe 346.  Id. at Fig. 21, col. 10, ll. 58–68.  This flange corresponds to the “first piping manifold mating flange.”  The third skid module 42 comprises an outlet pipe 334 with a flange that connects to pipe 346.  Id.  This pipe corresponds to the “second piping manifold mating flange.”
When the system 30 is to be transported to a petroleum well site, the male connector 152 mates with the female connector 168, aligning the first and third skid sections 38, 42.  Cobb col. 10, ll. 7–20.  The system 30 is then transported to the well site.  Id.  This transport configuration is seen in Figs. 1–3.  Id. 
However, Cobb differs from claim 1, because after the system is deployed to its desired location, the male and female connectors 152, 168 are separated from each other.  Cobb col. 10, ll. 20–28.  Then the flange of the inlet pipe 234 is connected to one Id. at Fig. 21, col. 10, ll. 58–68.  This is deployment configuration is seen in Fig. 21.  Id.
Therefore, Cobb fails to teach the first manifold mating flange and the second piping manifold mating flange are configured to be simultaneously aligned and directly connected to one another.  Rather, the flanges of inlet pipe 234 and outlet pipe 334 are indirectly connected to one another, because pipe 346 intervenes between these two flanges.
Claims 2–16 are allowable because they depend from claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776